DETAILED ACTION
This is an office action on the merits in response to the communication filed on 11/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 7, 14, and 18 have been amended.  Claims 1-20 are considered and are pending in this office action.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.


Response to Arguments/Comments
101 Rejection
As applicant noted, the current groupings include: 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human; 3) Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People; 4) Mathematical Concepts.
	On pages 15, applicant offers: ‘As an initial point, the Final Office Action appears to allege that the claims “cover” the above alleged abstract ideas…. analysis under Step 2A, Prong 1. See 2019 Guidance, pp. 52. Nonetheless, and contrary to the Office's assertions, these quoted elements of independent claim 1 represent meaningful, unconventional limitations that, if examined properly, extend beyond any mere "mathematical concepts," "mental processes," and "methods of organizing human activity" deemed patent-ineligible by the 2019 Guidance. See Final Office Action, pp. 10-11; see also 2019 Guidance, p. 52. For example, in merely concluding that the claims "cover" abstract ideas under each of "mathematical concepts," "mental processes," and "methods of organizing human activity", the Final Office Action characterizes the claimed subject matter at an improper level of abstraction. As the Supreme Court has warned, "[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas," and cautioned "'to tread carefully in construing this exclusionary principle lest it swallow all of patent law." See Alice Corp. Pty. Ltd. v. CLS Bank Int'l., 573 U.S. U.S. 208 at 216; see also MPEP 2106.04. Indeed, when properly analyzed, at least the quoted elements recited by independent claim 1 confine the claimed invention to a practical application that, among other things, provides a mechanism by which a system identifies fraudulent transactions, and clearly represents a specific technological improvement that extends beyond any well-understood, routine, conventional, or human- performable activities.’
	While applicant’s arguments are well taken, examiner disagrees. The applicant has asserted that examiner has “characterized the claimed subject matter at an improper level of abstraction.” Examiner has not found this particular argument compelling; as seen in the abstract idea below, beyond the application of the one dimensionality reduction (DR) algorithm, which examiner contends is part of the abstract idea, the claims recite sending, receiving, storing, and generating data. Applicant has not provided for a technical solution to a technical problem; rather, the claims are directed to fraud detection, where the computing elements recited are merely used to apply the abstract idea (see MPEP 2106.05(f)).
	Applicant continues on page 17: ‘For example, when analyzed properly under the 2019 Guidance, claim 1 recites the below quoted steps that require specific hardware components, including a computing device and a database, and that cannot possibly be performed in the human mind. As an example, Applicant respectfully refers the Examiner to "Example 37, claim 2" on page 3 of the "Subject Matter Eligibility Examples: Abstract Ideas," issued by the Office on January 7, 2019. In the example, claim 2 was found to be eligible under Step 2B, Prong 1, because "the 'determining step' now requires action by a processor that cannot be practically applied in the mind[, and, more specifically], the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage." (Emphasis added). Here, likewise, the claimed features of claim 1 require "actions" by the claimed computing device, including the above quoted steps, where such actions cannot be practically applied in the human mind. As such, Applicant respectfully submits that claim 1 is patent eligible when analyzed properly under the 2019 Guidance.’
	Examiner notes that with respect to the Subject Matter Eligibility examples, they are just that – exemplary. In this case, however, Example 37, claim 2 is predicated on “determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time.” This is distinct from applicant’s invention, which doesn’t involve tracking memory allocation. Again, examiner contends that applicant has not provided for a technical solution to a technical problem.
	On pages 18-19, applicant states: ‘Applicant's claims are not "directed to" an abstract idea under Step 2A, Prong 2 Moreover, even if independent claim 1, when properly analyzed, recites any allegedly abstract idea, which Applicant does not concede, independent claim 1 is nevertheless integrated into a practical application of that allegedly abstract idea and as such, is not directed to that allegedly abstract idea under the 2019 Guidance. For example, the 2019 Guidance requires that the Office "evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception." 2019 Guidance, p. 54. In particular, under the 2019 Guidance, the Office must "evaluate integration into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application." Id., at pp. 54-55. Here, however, the Office's analysis continues to mischaracterize the actual language rejected by Applicant's independent claims and ignores certain elements that, if examined properly, would constitute patent-eligible subject matter under § 101. See Final Office Action, pp. 14-15. For example, the Final Office Action merely states that the claims are not integrated into a practical application because "the recited elements [of database, computing device, and trained classifier in claim 1] are recited at a high-level of generality," and further that "[t]he additional, positive elements recite 'storing the modified strategy data in the database'; 'receiving return data identifying a return of at least one item'; obtaining, from the database, the modified strategy data'; 'storing the fraud data in the database'; 'transmitting, in response to the received return data, the fraud data identifying where the return of the at least one item is fraudulent' when [allegedly] amounts to no more than insignificant extra solution activity." Id., p. 6. Further, the Final Office Action concludes that the "additional claim elements do not integrate the abstract idea into a practical application, because [allegedly] (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo).’
	Examiner disagrees. Examiner contends that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions that amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This is evidenced by applicant’s own specification, which demonstrates generic computing elements in para. [0020], [0087]. Simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, since it amounts to no more than a recitation of the words "apply it" (or an equivalent) to implement an abstract idea or other exception on a computer, as set forth in MPEP 2106.05(f). 
	On page 20, applicant offers: ‘Moreover, and contrary to the Office's assertions, these and other elements recited by Applicant's independent claims integrate any allegedly abstract idea into a practical application that, among other things, provide an automatic way by which a system detects fraudulent transactions, and clearly represents a specific technological improvement that extends beyond any well-understood, routine, conventional, or human-performable activities. See Koninklijke KPN N. V. v. Gemalto M2M GMBH, Fed. Cir., Nos. 18-1863, -1864, and -1865, slip op. p. 13 (November 2019) (stating that "[t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process"). In addition, the 2019 Guidance states that "Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity." 2019 Guidance, 84 Fed Reg. 4, p. 55. The Final Office Action, however, appears to improperly rely on elements that allegedly represent "well-understood, routine, conventional activity" in stating that the claims employ "generic computing element[s] performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components." For this reason alone, the rejection is improper and should be withdrawn. Nonetheless, and as discussed above, when properly analyzed these quoted elements of Applicant's claims extend beyond any alleged recitation of any alleged "methods of organizing human activity," "mathematical concepts," "mental processes," or any other allegedly abstract idea; see also 2019 Guidance, p. 52. The Final Office Action also fails to consider the claims as a whole to determine if "the [alleged] judicial exception is meaningfully limited by integration into a practical application of the exception," as required by the 2019 Guidance (Id.). For this reason alone, the rejection is deficient and should be withdrawn. Instead, when properly analyzed under the 2019 Guidance, the above quoted claim elements, when considered as whole, represent meaningful limitations on any allegedly abstract idea, and extend beyond a "drafting effort designed to monopolize the [allegedly abstract idea]."’
	However, as far as examiner can tell, the patent eligibility analysis was conducted properly. MPEP 2106.05 II recites: ‘Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two;
Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h):
Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and
Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d).’
Indeed, this is the approach taken by the examiner, which can be seen in the rejection above.
	On page 22, applicant argues: ‘For example, and contrary to the Office's assertions, the above-quoted elements recited by Applicant's independent claims confine the claimed invention to a practical application that, among other things, provides a mechanism by which a system automatically detects fraudulent transactions, and clearly represents a specific technological improvement that extends beyond any well-understood, routine, conventional, or human-performable activities. As such, at least these quoted elements of Applicant's independent claims represent "significantly more" than any allegedly abstract idea. For example, as noted above, the Final Office Action does not allege, nor is it the case, that any of the alleged abstract ideas inherently include the subject matter of claim 1. In addition, as stated in the 20 19 Guidance, "a claim that does not 'integrate' a recited judicial exception [may] nonetheless [be] patent eligible" when "the additional elements recited in the claims provid[e] 'significantly more' than the [alleged] recited judicial exception." See 2019 Guidance, p. 56. Moreover, "examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept." Id. (Emphasis added). Here, however, the Final Office Action has failed to consider the additional elements individually and in combination as required by the 2019 Guidance, and thus the rejection is improper at least for these reasons. See Final Office Action, pp. 5-6. Furthermore, the Supreme Court explained in Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S.Ct. 2347 (2014) that claims reciting an "inventive concept" are patent eligible under 35 U.S.C. § 101: We have described step two of this analysis as a search for an "inventive concept"-i.e., an element or combination of elements that is "sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself." Alice Corp., 134 S.Ct. at 2355 (citations omitted). In this case, and for at least those reasons outlined above, Applicant's claims recite subject matter that distinguishes the prior art of record. Thus, Applicant's claims involve an "inventive concept" under § 101 because the claims recite features that exceed "well-understood, routine, conventional activities" already known in the industry. See id., 134 S.Ct. at 2359 (internal citations and quotations removed). Indeed, and as noted below, none of Zhou, Hammond, Hammond2, Roy, Nair, and Karnagel, alone or in combination, teach or suggest the subject matter of claims 1 (and, for at least similar reasons, of claims 10 and 17). The Advisory Action fails to cure any of these deficiencies of the Final Office Action.  Accordingly, the rejection under 35 U.S.C. § 101 is improper and should be withdrawn.’
	First, examiner notes that the additional elements were considered both individually and in combination: “Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application”; “When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually”. 
	Second, examiner notes that novelty and patent eligibility are not the same thing. MPEP 2106.04 states: ‘The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection."’ Thus, even assuming that applicant has claimed something novel, which examiner does not concede, this does not automatically solve for patent eligibility.
	Lastly, on page 23, applicant states: ‘Moreover, the Final Office Action has failed to provide a meaningful analysis under the 2019 Guidance of the dependent claims, such as by considering the subject matter of each of the dependent claims under Step 2A and Step 2B, which is improper and contrary to Office procedure.’ However, as far as examiner can tell, this is not accurate; a detailed analysis of the dependent claims can be found below.

103 Rejection
Applicant’s argument is moot in light of new arts and new grounds of rejection due to amended claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/256,903 (METHODS AND APPARATUS FOR FRAUD DETECTION).  Although the claims at issue are not identical, they are patentably distinct from each other because they are obvious variances of each other, in which they have common limitations.  It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the “discrete stochastic gradient descent (DSGD) algorithm” recited in claim 1 of 16/256,903 to include the “dimensionality reduction (DR) algorithm” of the present application since both claimed inventions are directed toward identifying fraudulent transactions.
Note that Fotakis reference describes difference between “discrete stochastic gradient descent (DSGD) algorithm” and “dimensionality reduction (DR) algorithm” in that “dimensionality reduction (DR)” is a genus and the “discrete stochastic gradient descent (DSGD)” is a species of the same group.  Therefore, it further supports the fact that “dimensionality algorithm” and “discrete stochastic gradient descent” overlap each other to render an obviousness double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is a system; claim 10 is a method; and claim 17 is a non-transitory computer readable medium. Thus, independent claims 1, 10, and 17 are directed to statutory subject matter.  
However, independent claims 1, 10, and 17 are rejected under 35 U.S.C. 101 because the claims recite an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of the independent claims is (claims 1, 10, and 17 being similar in scope):
applying at least dimensionality reduction (DR) algorithm to an initial strategy to generate modified strategy data characterizing at least one rule of a modified strategy;
store the modified strategy in a database;
receive return data identifying a return of at least on item;
obtain, from the database, the modified strategy data;
generating classifier data based on applying a trained classifier to the received return data identifying the return of at least one item, wherein the trained classifier is trained with previous transaction data to generate the classifier data, wherein the classifier data identifies a probability that an input data set identifies a transaction as fraudulent;
based on the modified strategy data, applying the modified strategy to the received return data and the classifier data;
determining whether the return of an item is fraudulent based on the application of the modified strategy to the received return data and the classifier data;
based on the determination, generating fraud data identifying whether the return of an item is fraudulent. 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. The abstract idea, recited above, includes determining whether the return of an item is fraudulent; based on the determination, generating fraud data identifying whether the return of an item is fraudulent, which would be a sales activity, i.e. determining fraudulent returns and labeling as such. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. An individual could mentally or manually accomplish the following steps, in the context of evaluating fraudulent returns: applying at least one dimensionality reduction algorithm to an initial strategy to generate modified strategy data characterizing at least one rule of a modified strategy; generating classification patterns based on product returns (i.e. visually identifying trends based on product returns); applying the modified rule to the return data and classification patterns (i.e. reevaluating return data and patterns based on a new business rule); determining whether the return of an item is fraudulent; generating fraud data identifying whether the return of an item is fraudulent (i.e. a label).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Examiner notes that applying at least dimensionality reduction (DR) algorithm to an initial strategy to generate modified strategy data characterizing at least one rule of a modified strategy, given broadest reasonable interpretation, is simply the application of a category of algorithms to data to generate additional data, where applicant has claimed this modified strategy data as characterizing a rule. An individual could apply a gradient descent smoothing function manually, to arrive at a minimum, where parameters are updated, i.e. generated, in the process. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process. The abstract idea, recited above, includes applying at least dimensionality reduction (DR) algorithm to an initial strategy to generate modified strategy data characterizing at least one rule of a modified strategy; based on the modified strategy data, applying the modified strategy to the received return data and the classifier data; determining whether the return of an item is fraudulent; based on the determination, generating fraud data identifying whether the return of an item is fraudulent  would be rules following, i.e. applying rules to a make a determination regarding whether or not a return is fraudulent.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Lastly, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. The abstract idea, recited above, includes applying at least dimensionality reduction (DR) algorithm to an initial strategy to generate modified strategy data characterizing at least one rule of a modified strategy. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
The recited computing elements (claim 1: “database”; “computing device”; “trained classifier”; claim 10: “database”; “trained classifier”; claim 17: “non-transitory computer readable medium”; “instructions”; “at least one processor”; “device”; “database”; “trained classifier”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements in para. [0020], which describes: “one or more processors, one or more field-programmable gate arrays (FPGAs), one or more application- specific integrated circuits (ASICs), one or more state machines, digital circuitry, or any other suitable circuitry” and para. [0087], which describes, in reference to the “trained classifier”: “The classifier may be based on a supervised learning algorithm such as Logic Regression, Support Vector Machines, Random Forest, Gradient Boosting Machines, or any other suitable learning algorithm, for example.” Simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, since it amounts to no more than a recitation of the words "apply it" (or an equivalent) to implement an abstract idea or other exception on a computer, as set forth in MPEP 2106.05(f). 
	The additional, positive elements recite “storing the modified strategy data in the database”; “receiving return data identifying a return of at least one item”; “obtaining, from the database, the modified strategy data”; “storing the fraud data in the database”; “transmitting, in response to the received return data, the fraud data identifying whether the return of the at least one item is fraudulent” which amounts to no more than insignificant extra-solution activity. (See MPEP 2106.05(g), which describes these activities as “Mere Data Gathering.”)     
Accordingly, these additional claim elements, alone and in combination (i.e. storing the modified strategy data in the database; receiving return data identifying a return of at least one item; obtaining, from the database, the modified strategy data; storing the fraud data in the database; transmitting, in response to the received return data, the fraud data identifying whether the return of the at least one item is fraudulent accomplished on the generic computing elements above ), do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner carries over the analysis from Step 2A related to the generic computing elements being no more than a recitation of the words "apply it" (or an equivalent) to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The additional claim elements that represent insignificant extra-solution activity are carried over for further analysis in Step 2B. 
These elements (“storing”; “receiving”; “obtaining”; “storing”; “transmitting”), highlighted as insignificant extra-solution activity, have been recognized by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. See MPEP 2106.05(d).
For receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
For storing and retrieving (i.e. “obtaining”) see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense, i.e. a computer-applied algorithm. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2 and 11 are not directed to any additional abstract ideas but are directed to “the at least one rule of the modified strategy is based further on the application of the at least DR algorithm to feature data,” which narrows the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human; 3) Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People; 4) Mathematical Concepts.
Claims 3 and 12 are not directed to any additional abstract ideas but are directed to “the feature data comprises an amount of the return of the at least one item,” i.e. providing further descriptive limitations of elements, such as describing the nature, structure and/or content. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concept at the core of the claimed invention.
Claim 4 is not directed to any additional abstract ideas but is directed to “the feature data further comprises an indication of whether a receipt was presented for the return of the at least one item, and a number of items of the at least one item,” i.e. providing further descriptive limitations of elements, such as describing the nature, structure and/or content. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concept at the core of the claimed invention.
Claims 5, 13, and 18 are not directed to any additional abstract ideas but are directed to “the modified strategy data identifies at least a second rule that is based on the application of the at least DR algorithm to the output of a classifier,” which narrows the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human; 3) Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People; 4) Mathematical Concepts.
Claim 6 is not directed to any additional abstract ideas but is directed to “the second rule comprises a requirement that the output of the classifier be beyond a threshold,” which narrows the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human; 3) Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People; 4) Mathematical Concepts.
Claims 7, 14, and 19 are not directed to any additional abstract ideas but is directed to “the DR algorithm comprises selecting a number of features from a plurality of feature selection algorithms,” which narrows the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human; 3) Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People; 4) Mathematical Concepts.
Claims 8, 15, and 19 are not directed to any additional abstract ideas but are directed to “wherein the DR algorithm further comprises weighting the number of features in each of the plurality of bins based on at least one transaction characteristic associated with each of the number of features”, which narrows the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human; 3) Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People; 4) Mathematical Concepts.
Claims 9, 16 and 20 are not directed to any additional abstract ideas but are directed to “wherein the DR algorithm further comprises: generating a feature importance factor for each of the number of features based on the execution of equation F = X * MJ; and determining a minimal set of predominant features based on the generated feature importance factors” which narrows the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human; 3) Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People; 4) Mathematical Concepts.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the applicant’s Specification in para. [0020], [0087].
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)
In sum, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-13, 17, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US20200175421, hereinafter “Zhou”) in view of Hammond et al. (US20090076870, hereinafter “Hammond”) in view of Hammond et al. (US20160148209, hereinafter “Hammond2”), and further in view of Roy (US20180300631A1; hereinafter “Roy”).

With respect to claim 1, 10 & 17
Zhou teaches the limitations of:
system, method, and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations {system, method, and computer-readable medium with instructions executed by a processor; para. [0005], [0054]} comprising: 
a database {memory 1020 and/or storage device 1030; para. [0048], [0049]}; 
a computing device communicatively coupled to the database {processor 1010 capable of processing instructions for execution within the computing system 1000; para. [0048]} and configured to:
applying at least onealgorithm to an initial strategy to generate modified strategy data characterizing a modified strategy comprising at least one rule {stochastic gradient descend (SGD) method may be advantageously utilized, i.e. applied, to update parameters w and b of the logistic classification model, i.e. the original model defining the initial strategy, thereby providing an iterative method for optimizing a differentiable objective function based on a stochastic approximation of gradient descent optimization; thus, after the parameters are updated or modified, the result is modified strategy data characterizing a modified strategy comprising at least one rule; para. [0032]; note that this process is being interpreted as discrete, since the parameters w, b are discrete values; para. [0030]};
storing the modified strategy data in the database {given that parameters w, b are updated iteratively, understood that each iteration, representative of the modified strategy data, is stored in memory, i.e. storing the modified strategy data in the database; para. [0032]};
obtaining, from the database, the modified strategy data {given that parameters w, b are updated iteratively, understood that each iteration, representative of the modified strategy data, is obtained from memory, i.e. obtaining, from the database, the modified strategy data; para. [0032]};
generating classifier data based on applying a trained classifier to the {learning software 112 represents trained classifier that’s applied to the customer transaction data, the resulting categorization defining classifier data; para. [0012], [0014], [0015], [0017]}
based on the modified strategy data, applying the modified strategy to the classifier data {classification model, which includes data described above, may be optimized via application of stochastic gradient descend (SGD) performed iteratively, where the updated iteration represents a modified strategy; para. [0032]};
determining whether the return of the at least one item is fraudulent based on the application of the modified strategy to the classifier data {fraudulent determination made after classification model optimized via stochastic gradient descend (SGD) performed iteratively, i.e. based on the application of the modified strategy to the classifier data; para. [0012], [0014], [0015], [0017], [0032]}.

Zhou doesn’t explicitly disclose, but Hammond teaches a similar system for determining whether a return is fraudulent. Hammond discloses: 
receiving return data identifying a return of at least one item {data collected during a requested return transaction 510, together with existing stored data 520, which may comprise information about the customer, the clerk, the store, and/or other stored data, are received and processed to create variables 530 that are indicators of fraud, i.e. receiving return data identifying a return of at least one item and return data; para. [0082]}; 
based on the determination, generating fraud data identifying whether the return of the at least one item is fraudulent {fraud score 550 and/or fraud warning on transaction receipt 330 define generated fraud data that identifies whether the return of the at least one item is fraudulent, according to store rules; para. [0101], [0102]}; 
storing the fraud data in the database {variables 530 may be used to update the repository of stored data 520, i.e. fraud data stored in a database; para. [0084]}; 
in response to the received return data, transmitting, over one or more networks to a computing device, the fraud data identifying whether the return of the at least one item is fraudulent {return authorization service 100 is a separate entity that assesses and authorizes requested returns presented to the merchant 120, i.e. transmitting the data between return authorization service 100 and merchant 120 over one or more networks to a computing device; para. [0038]; fraud score 550 and/or fraud warning on transaction receipt 330 identifies whether the return of the at least one item is fraudulent, according to store rules; para. [0101], [0102]}.
Hammond also discloses: storing the data in the database and obtaining, from the database, the data {retrieval, i.e. obtaining, of stored data associated with these two people who participate in the return transaction; para. [0023]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zhou to include the features of Hammond , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the large volume of data that’s ingested for fraud detection, one of ordinary skill would have been motivated to combine these old elements to streamline the detection of fraudulent returns, thereby reducing exposure to extra labor and bookkeeping expenditures {para. [0004] of Hammond}.

The combination of Zhou and Hammond doesn’t explicitly disclose, but Hammond2 teaches: wherein the trained classifier is trained with previous transaction data to generate the classifier data (see claim 6, wherein the computer-calculated score is calculated by the computer hardware having one or more computer processors implementing one or more statistical models based at least in part on: the first variable of the number of receipted return transactions associated with both the first and second customer identifiers for the first and second customers, the second variable comprising the average amount of return transactions associated with both the first and second customer identifiers for the first and second customers, the first prior merchandise return data associated with the first customer identifier, the first prior merchandise sales data associated with the first customer identifier, the second prior merchandise return data associated with the second customer identifier, and the second prior merchandise sales associated with the second customer identifier); wherein the classifier data identifies a probability that an input data set identifies a transaction as fraudulent {[0045], based, at least in part, on the inputted data, a computer-calculated score or other computer-implemented assessment is generated to assess the likelihood that the requested return transaction is fraudulent or is abusive of the merchant's return policies.}
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Zhou and Hammond to include the features of Hammond2, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the complexities associated with detecting fraudulent returns, one of ordinary skill would have been motivated to combine these old elements to automate a merchant’s return policy and fraud detection, thereby facilitating return authorization decisions {para. [0042] of Hammond2}.


The combination of Zhou, Hammond, and Hammond2 does not explicitly disclose, but Roy teaches:
dimensionality reduction (DR) algorithm ([0024], Embodiments of the invention use class-specific feature selection for dimensionality reduction. The advantage in preserving the original features of a problem is that, quite often, those features have meaning and interpretation, while such meaning is usually lost in extracted or derived features. In class-specific feature selection, the algorithm finds separate feature sets for each class such that they are the best ones to separate that class from the rest of the classes.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Zhou, Hammond, and Hammond2 to include the features of Roy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the complexities associated with detecting fraudulent returns, one of ordinary skill would have been motivated to combine these old elements to automate a merchant’s return policy and fraud detection, Roy teaches it’s advantageous to use dimensionality reduction descent-trained classifiers to be able to scale easily with volume and dimension {para. [0002]}.


With respect to claim 2 & 11
The combination of Zhou, Hammond, Hammond2, and Roy teaches the limitations of claim 1 & 10 respectively.  Zhou further teaches: the at least one rule of the modified strategy is based further on the application of the at least one DR algorithm to feature data {stochastic gradient descend (SGD) method may be advantageously utilized, i.e. applied, to parameters w and b, i.e. feature data; para. [0032]}. 

Roy further teaches dimensionality reduction (DR) algorithm (see [0024] & [0094]). 

With respect to claim 3 & 12
The combination of Zhou, Hammond, Hammond2, and Roy teaches the limitations of claim 2 & 11 respectively.  Hammond further teaches: the feature data comprises an amount of the return of the at least one item ([0023], In addition to the data about the current transaction, the score or other assessment may be based on stored information about the customer's past return activity and other stored data that is available to the computerized system. For example, as was the case with the current transaction, information including, but not limited to, information about one or more dates, locations, return amounts, merchant types, clerks, and the like, associated with past return transactions may be input and/or retrieved.; examiner notes that feature data broadly describes data that pertains to the system, which Hammond discloses.)

With respect to claim 4
The combination of Zhou, Hammond, Hammond2, and Roy teaches the limitations of claim 3.  Hammond further teaches: the feature data further comprises an indication of whether a receipt was presented for the return of the at least one item ([0077], The return transaction is assigned an identification number, and the clerk is prompted to verify that the exchange dollar amount and number of items have been correctly entered. The clerk is also prompted to verify whether a purchase receipt has been provided with the return request. The clerk provides an input indicating either that the information is correct or that the information needs to be edited.), and a number of items of the at least one item ([0060], Examples of data reported for a given period may include, for example: total number of returns, total number of items returned, total dollar value returned, total number of requested returns denied, identification of customers whose returns were denied, return statistics by store branch, and the like.)

With respect to claim 5 & 13
The combination of Zhou, Hammond, Hammond2, and Roy teaches the limitations of claim 1 & 10 respectively.  The combination does not explicitly disclose, but Fitzgerald teaches: the modified strategy data identifies at least a second rule that is based on the application of the at least one machine learning algorithm to the output of a classifier ([0030], [0043], [0047] & Fig. 3, Fitzgerald’s machine-learning algorithm with feedback loop (seen in Fig. 3) is applied to output of classifier to generate new rules, i.e. “modified strategy data” that includes multiple rules, i.e. a first and “second rule”.)
Roy further teaches dimensionality reduction (DR) algorithm (see [0024] & [0094]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Zhou/Hammond/Hammond2/Roy to include the features of Fitzgerald, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the large volume of data that’s ingested for fraud detection, one of ordinary skill would have been motivated to combine these old elements to detect automatically and in real-time new fraud patterns and generate new rules to catch instances thereof {para. [0004] of Fitzgerald}.

With respect to claim 6
The combination of Zhou, Hammond, Hammond2, Roy, and Fitzgerald teaches the limitations of claim 5.  Fitzgerald further teaches: the second rule comprises a requirement that the output of the classifier be beyond a threshold ([0043], Still other embodiments may apply all rules in rule data store 212, with each rule adjusting an incremental fraud score until all rules have been applied and the final fraud score is determined. Yet other embodiments may begin with the fraud score at zero (or other intermediate value) and apply rules in series until the fraud score exceeds either a threshold for being classified genuine in one direction or a threshold for being classified as fraudulent in the opposite direction.)

Claims 7, 8, 14, 15, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20200175421, hereinafter “Zhou”) in view of Hammond et al. (US 20090076870, hereinafter “Hammond”) in view of Hammond et al. (US 20160148209, hereinafter “Hammond2”) in view of Roy (US20180300631A1; hereinafter “Roy”), and further in view of Nair et al. (US20190325271A1; hereinafter: “Nair”).
With respect to claim 7, 14 & 18
The combination of Zhou, Hammond, Hammond2, and Roy teaches the limitations of claim 1, 10 & 17 respectively.  The combination does not explicitly disclose, but Nair teaches:
the DR algorithm comprises: selecting a number of features generated from a plurality of feature selection algorithms ([0017], select transaction data associated with payment transactions conducted by a first plurality of users, wherein the transaction data comprises first transaction data associated with payment transactions conducted by a first plurality of users in a first geographic area and second transaction data associated with payment transactions conducted by a second plurality of users in a second geographic area; [0075], the transaction data associated with the payment transactions may include feature data associated with one or more features associated with the payment transactions included in the transaction data. In some non-limiting embodiments, a feature may include a characteristic that is derived (e.g., created) based on one or more values of the plurality of data fields associated with the payment transactions included in the transaction data.); and 
applying at least one binning algorithm to the selected number of features to associate the number of features with each of a plurality of bins ([0026], normalizing the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area comprises: normalizing one or more features associated with payment transactions conducted by the first plurality of users in the first geographic area and one or more features associated with payment transactions conducted by the second plurality of users in the second geographic area; see also [0082], In some non-limiting embodiments, a normalization technique may include a Z-score technique, a binning technique, and/or a min-max normalization technique.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhou/ Hammond/Hammond2/Roy with the teaching of Nair as they relate to a system/method of data collection.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to use machine learning algorithm to detect any fraudulent activities. 

With respect to claim 8, 15 & 19
The combination of Zhou, Hammond, Hammond2, Roy, and Nair teaches the limitations of claim 7, 14 & 18 respectively.  Nair further teaches: wherein the DR algorithm further comprises weighting the number of features in each of the plurality of bins based on at least one transaction characteristic associated with each of the number of features ([0082], model management system 102 may normalize the transaction data associated with payment transactions conducted by the plurality of users by performing a normalization technique and/or a de-weighting technique on the transaction data. In this way, model management system 102 transforms features of the transaction data (e.g., derived characteristics created using the data, derived characteristics of users involved in payment transactions created using the data, and/or the like) by means of statistical techniques and stabilizes information bias associated with the data.)

Claims 9, 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20200175421, hereinafter “Zhou”) in view of Hammond et al. (US 20090076870, hereinafter “Hammond”) in view of Hammond et al. (US 20160148209, hereinafter “Hammond2”) in view of Roy (US20180300631A1; hereinafter “Roy”) in view of Nair et al. (US20190325271A1; hereinafter: “Nair”), and further in view of Karnagel et al. (US20200118036A1; hereinafter: “Karnagel”).
With respect to claim 9, 16 & 20
The combination of Zhou, Hammond, Hammond2, Roy, and Nair teaches the limitations of claim 8, 15 & 19 respectively.  The combination does not explicitly disclose, but Karnagel teaches: wherein the DR algorithm further comprises: generating a feature importance factor for each of the number of features based on the execution of equation F = X * MJ ([0016], a computer calculates, for each feature of a training dataset, a relevance score based on: a relevance scoring function, and statistics of values, of the feature, that occur in the training dataset. A rank based on relevance scores of the features is calculated for each feature. A sequence of distinct subsets of the features, based on the ranks of the features, is generated. For each distinct subset of the sequence of distinct feature subsets, a fitness score is generated based on training a machine learning (ML) model that is configured for the distinct subset) and
determining a minimal set of predominant features based on the generated feature importance factors (see [0017], With scalable search, instead of evaluating all n feature subsets or applying a sequential search, an exponential subset-selection function is applied. This function will select many small subsets of features and few large subsets, all based on feature ranking order. The following are multiple reasons for this approach. Small subsets can be evaluated faster than large subsets, because the size of the dataset and the amount of processing needed are reduced.  The relative size difference is more significant between small subsets than larger ones. For example, having a dataset with 1000 features, it would be desirable to test a 5-feature subset, even knowing that a 10-feature subset is good, because it would reduce the size by half If a 900-feature subset was found as good, the potential reduction with an 895-feature subset is not significant enough to justify its evaluation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhou/ Hammond/Hammond2/Roy/Nair with the teaching of Karnagel as they relate to a system/method of data collection.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to use machine learning algorithm to detect any fraudulent activities. 


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	5/16/2022